             Case 2:21-cv-01341-AB Document 1 Filed 03/19/21 Page 1 of 15




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 DENISE LUKASAVAGE,

                 PLAINTIFF                       Civil Action No.: ____________
        v.

 TD BANK, N.A.,                                  JURY TRIAL DEMANDED

                 DEFENDANT.


                            COMPLAINT AND JURY DEMAND

       Plaintiff Denise Lukasavage, by and through her undersigned attorneys, Bell & Bell LLP,

hereby files the following Complaint and Jury Demand (“Complaint”).

                                PRELIMINARY STATEMENT

1.     This is an action for an award of damages and other relief on behalf of Plaintiff Denise

       Lukasavage (hereinafter “Plaintiff” or “Ms. Lukasavage”), a former employee of TD

       Bank, N.A. (hereinafter “TD Bank”). Despite her loyalty and consistent performance,

       Ms. Lukasavage was subjected to the Defendant’s discrimination and harassment on the

       basis of her disability and/or perceived disability, was retaliated against for seeking

       accommodations for her disability and/or perceived disability, and was unlawfully

       terminated as a result of the discrimination and retaliation.

2.     This action arises under the American with Disabilities Act, 42 U.S.C. § 12101, et seq.

       (“ADA”) and the Family and Medical Leave Act, 29 U.S.C. § 2611, et seq. (“FMLA”).

                                 JURISDICTIONAL STATEMENT

3.     This Court has original jurisdiction over all civil actions arising under the Constitution,

       laws or treaties of the United States pursuant to 29 U.S.C. §§ 1331 and 1391.
          Case 2:21-cv-01341-AB Document 1 Filed 03/19/21 Page 2 of 15




4.     The jurisdiction of this Court is also invoked pursuant to 28 U.S.C. § 1343(4), which

       grants the District Court original jurisdiction in any civil action authorized by law to be

       commenced by any person to recover damages to secure equitable or other relief under

       any act of Congress providing for the protection of civil rights.

5.     This Court has supplemental jurisdiction over any Pennsylvania state law claims pursuant

       to 28 U.S.C. § 1367.

6.     All conditions precedent to the institution of this suit have been fulfilled. On August 6,

       2020, Plaintiff timely filed a Charge of Discrimination with the United States Equal

       Employment Opportunity Commission (“EEOC”), which was dual-filed as a Complaint

       with the Pennsylvania Human Relations Commission (“PHRC”). On December 22, 2020,

       the EEOC issued a Notice of Right to Sue to Plaintiff. This action has been filed within

       ninety (90) days of Plaintiff’s receipt of said Notice.1

                                              VENUE

7.     This action properly lies in the Eastern District of Pennsylvania, pursuant to 28 U.S.C. §

       1391(b).

8.     This action properly lies in the Eastern District of Pennsylvania because the claims and

       significant activities associated with those claims arose in this judicial district, and

       Plaintiff was employed and terminated by Defendant in this judicial district.




1
  It has been less than one year since Ms. Lukasavage dual-filed her Charge of Discrimination as
a Complaint with the Pennsylvania Human Relations Commission for Defendant’s violations of
the Pennsylvania Human Relations Act, 43 P.S. § 951, et seq. (“PHRA”). Ms. Lukasavage will
seek to amend her Complaint in this matter to add her PHRA claims once she has exhausted her
administrative remedy with respect to those claims.


                                                  2
         Case 2:21-cv-01341-AB Document 1 Filed 03/19/21 Page 3 of 15




                                          PARTIES

9.    Plaintiff Denise Lukasavage is an adult female citizen and resident of Horsham,

      Pennsylvania and the United States of America.

10.   Ms. Lukasavage is a qualified individual with a disability within the meaning of the

      ADA.

11.   Ms. Lukasavage suffers from post-traumatic stress disorder and acute stress.

12.   Ms. Lukasavage’s disability affects a major bodily function and substantially limits one

      or more major life activities.

13.   Ms. Lukasavage’s disability has affected her for a period far in excess of six months.

14.   Defendant is a TD Bank is a national bank organized under the laws of the United States

      with thousands of locations throughout the Northeast, Mid-Atlantic, Metro D.C., the

      Carolinas, and Florida, including the location at 2520 Grant Avenue, Philadelphia,

      Pennsylvania 19114, where Plaintiff was employed.

15.   At all relevant times, Defendant is and has been an employer employing more than five-

      hundred (500) employees.

16.   At all relevant times, employees of Defendant acted as agents and servants for Defendant.

17.   At all relevant times, employees of Defendant were acting within the scope of their

      authority and in the course of their employment under the direct control of Defendant.

18.   At all times material hereto, Defendant acted by and through its authorized agents,

      servants, workmen and/or employees acting within the course and scope of their

      employment with Defendant and in furtherance of Defendant’s business.




                                               3
         Case 2:21-cv-01341-AB Document 1 Filed 03/19/21 Page 4 of 15




19.   At all relevant times hereto, Plaintiff Denise Lukasavage was an “employee” of

      Defendant within the meanings of the laws at issue in this suit and is accordingly entitled

      to the protection of said laws.

20.   At all relevant times hereto, Defendant was an “employer” and/or “person” under the

      laws at issue in this matter and is accordingly subject to the provisions of said laws.

21.   During her employment, Defendant regarded Ms. Lukasavage as disabled.

22.   This cause of action arose out of transactions or occurrences that took place in whole or

      in part in Philadelphia, Pennsylvania.

23.   Defendant conducts substantial business within Philadelphia, Pennsylvania.

24.   This Honorable Court has personal jurisdiction over the Defendant.

                                            FACTS

25.   Ms. Lukasavage was formerly employed as Sales and Service Manager for TD Bank at

      its location at 2520 Grant Ave., Philadelphia, PA 19114.

26.   Although Ms. Lukasavage began her employment at a Commerce Bank as an Assistant

      Branch Manager in May 2001, she became a TD Bank employee when TD Bank

      thereafter acquitted Commerce Bank.

27.   Ms. Lukasavage was a dedicated and loyal employee for almost nineteen (19) years, from

      her hire in June 2001 until her termination on February 10, 2020.

28.   Despite her dedication to the job, and consistently excellent performance, Ms.

      Lukasavage was subjected to discrimination and harassment on the basis of her disability

      or perceived disability, and was wrongfully terminated as a further result of

      discrimination and in retaliation for seeking accommodation of her disability in the form

      of leave pursuant to the FMLA.




                                                4
         Case 2:21-cv-01341-AB Document 1 Filed 03/19/21 Page 5 of 15




29.   Specifically, immediately upon returning from medical leave, Ms. Lukasavage was, for

      the first time in her employment with TD Bank, subjected to repeated disciplinary action,

      harassment, ostracization, and to false and/or unsubstantiated accusations.

30.   Only a few short months after returning from medical leave, Ms. Lukasavage was

      terminated under highly suspect circumstances.

31.   Ms. Lukasavage has over thirty (30) years of experience in banking, nineteen (19) of

      which she had devoted to TD Bank and its predecessor, without incident.

32.   Due to her lengthy tenure and excellent performance, Ms. Lukasavage had risen to the

      position of Store Sales and Service Manager for TD Bank, the second-in-command

      position at her store.

33.   Prior to November 7, 2019, Ms. Lukasavage had not been disciplined, and had

      consistently received positive performance reviews.

34.   Notably, Ms. Lukasavage’s last yearly Performance Feedback and Assessment (for fiscal

      year-end October 31, 2019) rated Ms. Lukasavage’s performance “Quality Solid.”

35.   Robert Brumbach, then Store Manager, also reported that: “Denise hit her SR [sales

      revenue] goal and LEI [Legendary Experience Index] goal each quarter this year.”

36.   In fact, not only did Ms. Lukasavage “hit” her goals for sales revenue, she exceeded

      them, with the following scores for each quarter:

          •   1st Quarter 138.7%,

          •   2nd Quarter 179%,

          •   3rd Quarter 115.3%, and

          •   4th Quarter 119.9%.




                                               5
         Case 2:21-cv-01341-AB Document 1 Filed 03/19/21 Page 6 of 15




37.   Mr. Brumbach also reported: “[Ms. Lukasavage] is passionate about customer service

      and is reliable for her shifts. She pitches in at the teller line when needed and can do

      anything the branch asks of her.”

38.   Mr. Brumbach further noted his plans to have Ms. Lukasavage take on a bigger role in

      TD Bank, stating: “I would like to see Denise take the next step from Top performing

      banker, to more of a leadership and coaching role.”

39.   Mr. Brumbach also stated: “Overall Denise is a crucial part of our success at [sic]

      Roosevelt store, and I am looking forward to a great 2020 with her.”.

40.   In June 2019, suffering from post-traumatic stress disorder (“PTSD”) and acute stress,

      Ms. Lukasavage took leave pursuant to the Family and Medical Leave Act.

41.   Around the same time and/or shortly after Ms. Lukasavage’s medical leave, TD Bank

      reorganized its stores, such that Regional Market Manager Anne Marie Carollo became

      the Regional Market Manager.

42.   Ms. Lukasavage returned to work in October of 2019, and was almost immediately

      targeted as a result of discrimination on the basis of her disability or perceived disability,

      harassment and retaliation for seeking accommodation in the form of FMLA leave.

43.   Upon her return, Ms. Lukasavage was treated differently than the other employees, and

      differently than she had been treated prior to taking medical leave for her disability.

44.   Ms. Lukasavage was repeatedly subjected to disciplinary action, criticized and ostracized.

45.   For example, despite her above-mentioned outstanding performance review for the

      October 31, 2019 year end, on November 7, 2019, Ms. Lukasavage was put on a formal,

      written “Coaching Action Plan” (hereinafter “the Plan”), which stated in boilerplate




                                                6
         Case 2:21-cv-01341-AB Document 1 Filed 03/19/21 Page 7 of 15




      fashion: “You are being placed on this Coaching Action Plan because there is a concern

      or decline in your performance . . ..”

46.   It is unclear how Ms. Lukasavage’s performance could have declined to a point requiring

      this type of disciplinary action in the seven (7) days following her exemplary October

      31st year-end review.

47.   The purported purpose of the Plan was “[t]o address inconsistency in leadership

      execution in the areas of Overall Leadership, Delivering a Legendary Experience and

      Sales Execution.”

48.   The timing, circumstances and alleged reasons for such disciplinary action are highly

      suspect.

49.   Prior to taking medical leave Ms. Lukasavage had never received any indication of such

      alleged issues with her job performance.

50.   Further, the alleged reasons necessitating the Plan directly contradict the above-

      mentioned October 31, 2019 Performance Assessment Feedback.

51.   Such assessment clearly stated that Ms. Lukasavage was a “[t]op performing banker,”

      had met and/or exceeded her job requirements, and would now take on leadership roles.

52.   The 2019 assessment further clearly evidenced that she had met her legendary experience

      index and exceeded sales revenue goals each quarter, as above indicated.

53.   It is unclear then, why her performance in these exact areas would require

      disciplinary/corrective action.

54.   Despite being confused and blindsided by this turn of events, Ms. Lukasavage cooperated

      and followed the Plan.




                                                 7
         Case 2:21-cv-01341-AB Document 1 Filed 03/19/21 Page 8 of 15




55.   Mr. Brumbach noted Ms. Lukasavage’s compliance on November 14th, reporting in

      writing: “Denise was responsive to coaching session.”

56.   On December 19, 2019, Ms. Lukasavage was issued a “Written Warning” – the first she

      had ever received in her tenure with Respondent.

57.   Again, the timing and circumstances of the warning were highly suspect.

58.   Such warning was issued at the direction of Manager Ann Marie Carollo and HR Advice

      Partner Jennifer Lawyer.

59.   The warning alleged that on December 7, 2019, Ms. Lukasavage failed to adhere to “dual

      control” procedures by failing to secure combinations after using same to complete

      month-end audits, by leaving them unsecured in a drawer.

60.   It was not Ms. Lukasavage’s habit to leave combinations unsecured after use, nor did she

      have any recollection of doing so.

61.   Neither Ms. Carollo nor Ms. Murphy-Kauffman provided any evidence or proof to

      support their claim that it was Ms. Lukasavage who left the combinations out.

62.   Further, the combinations were not discovered until approximately ten (10) days after

      Ms. Lukasavage last used them, which was on or about November 27, 2019.

63.   The timeline of events is that: the combinations were used by Ms. Lukasavage on or

      about November 27, 2019; they were discovered in a drawer ten (10) days later, on

      December 7, 2019; and Respondent waited for twelve (12) days to confront Ms.

      Lukasavage with their alleged discovery, on December 19, 2019.

64.   Mr. Brumbach defended Ms. Lukasavage, specifically informing Ms. Carollo and Ms.

      Murphy-Kauffman that multiple people were in the vault from the time that Ms.

      Lukasavage had allegedly done it until the time that it was discovered, including the




                                               8
         Case 2:21-cv-01341-AB Document 1 Filed 03/19/21 Page 9 of 15




      person that reported to Ms. Carollo, and therefore it was more than likely that the

      combinations had been left out by someone else.

65.   Despite this rationale explanation, TD Bank refused to consider this possibility.

66.   Even though this information clearly indicated that it was not Ms. Lukasavage who left

      the combinations out, it was simply ignored.

67.   Even more tellingly, retrieving the combinations for any purpose is a task for two

      individuals, but while Ms. Lukasavage was issued a written warning, the person she

      entered with was not reprimanded or subjected any discipline.

68.   These facts suggest that Ms. Carollo and Ms. Murphy-Kauffman had a premeditated plan

      to falsely blame Ms. Lukasavage for the incident.

69.   Notably, at some point during this same time-period, Ms. Corallo had also instructed Mr.

      Brumbach to lie and to falsely accuse Ms. Lukasavage of inappropriately leaving debit

      cards unsecured.

70.   Mr. Brumbach refused to do so, as he knew it to be false, and instead called Human

      Resources and filed an Ethics Violation complaint against Ms. Carollo.

71.   Shortly after this time, due to her discriminatory animus against Ms. Lukasavage, Ms.

      Carollo transferred the fair and impartial Mr. Brumbach and replaced him with her allies

      in order to make Ms. Lukasavage’s time at TD Bank extremely difficult, stressful and

      strained – in sum, a hostile work environment.

72.   Ms. Lukasavage was thus criticized frequently by Ms. Carollo and her allies, including by

      Karen Kranefeld, VP, Regional Operations Officer, who insisted that Ms. Lukasavage

      was performing wires wrong, despite the fact that Ms. Lukasavage was following the

      same bank policy and procedure she had correctly implemented for at least a year.




                                               9
        Case 2:21-cv-01341-AB Document 1 Filed 03/19/21 Page 10 of 15




73.   Ms. Lukasavage was also subject to constant criticism and unprofessional remarks, and a

      generally hostile work environment by Manager Margaret Murphy-Kaufman.

74.   Ms. Murphy-Kaufman also loudly reprimanded Ms. Lukasavage in front of the other

      employees, including in front of Ms. Kranefeld.

75.   Additionally, Ms. Murphy-Kaufman instructed Ms. Lukasavage to speak with an

      assistant manager of another branch, Jaime Quinn, for guidance regarding areas that Ms.

      Lukasavage allegedly needed to improve upon.

76.   Ms. Lukasavage tried repeatedly to comply with this instruction, asking Ms. Murphy-

      Kaufman several times to help her block out time in her busy work schedule to meet with

      Ms. Quinn, but her requests were ignored.

77.   During this time, Ms. Lukasavage was also being shut out of meetings in which, as a

      manager, she should have been, and previously had been, included.

78.   Specifically, on December 19, 2019, Ms. Lukasavage was dismayed when she witnessed

      a managerial interview with a potential new hire, conducted by Ms. Murphy-Kaufman,

      take place right in front of her desk.

79.   Ms. Lukasavage was not given the opportunity to speak with the candidate or, at a

      minimum, even be introduced as one of the branch managers.

80.   On or about February 6, 2020, Ms. Lukasavage alerted Ms. Murphy-Kaufman that there

      had been a security incident that morning.

81.   Ms. Murphy-Kaufman in turn accused Ms. Lukasavage of an unrelated matter, claiming

      that Ms. Lukasavage had left unsecured items in her desk.

82.   This was the first time that Ms. Lukasavage had heard such allegations.




                                               10
        Case 2:21-cv-01341-AB Document 1 Filed 03/19/21 Page 11 of 15




83.   Thus, despite having known about the purported issue for some time, Ms. Murphy-

      Kaufman had waited to bring this alleged mistake to Ms. Lukasavage’s attention.

84.   Murphy-Kaufman then briefly handed Ms. Lukasavage the folder that Ms. Lukasavage

      routinely used for Beneficial Ownership Forms, ostensibly containing evidence of said

      allegation; however, upon looking in the folder, Ms. Lukasavage discovered that it

      contained signature cards belonging to another employee, meaning that it was not

      something that would have been in Ms. Lukasavage’s desk.

85.   Before Ms. Lukasavage had a chance to further view the “evidence,” Ms. Murphy-

      Kaufman demanded that Ms. Lukasavage give the folder back and ripped it from Ms.

      Lukasavage’s hand.

86.   Ms. Lukasavage maintains that at no point did she have possession of the other

      employee’s signature cards contained in the folder, and has no knowledge of how they

      came to be in her drawer, if in fact they were even found there.

87.   On February 10, 2020, approximately four (4) days after being accused of leaving

      another employee’s signature cards in her desk, in a final act of discrimination and

      retaliation, Respondent terminated Ms. Lukasavage’s employment, ostensibly based upon

      the unfounded accusations.

88.   These facts strongly suggest that Ms. Carollo and Ms. Murphy-Kauffman held a

      discriminatory animus against Ms. Luksavage and sought to create such a terrible and

      hostile working environment sufficient to make Ms. Lukasavage quit, or create a false

      paper trail of alleged “issues” sufficient to justify her termination.

89.   The timing of Ms. Lukasavage’s termination, which occurred shortly after her return

      from FMLA leave, coupled with TD Bank’s egregious discriminatory and harassing acts




                                                11
        Case 2:21-cv-01341-AB Document 1 Filed 03/19/21 Page 12 of 15




      towards Ms. Lukasavage immediately upon her return from FMLA leave, and TD Bank’s

      false and invented grounds for her termination, indicates that Ms. Lukasavage’s

      termination was the result of discrimination on the basis of her disability and in

      retaliation for seeking accommodations for her disability, including seeking or taking

      FMLA leave.

90.   Given her exemplary work performance during her employment with TD Bank, TD

      Bank’s treatment of Ms. Lukasavage after her requests for accommodation, and the

      circumstances surrounding her termination, Ms. Lukasavage maintains that she was

      discriminated against and harassed on the basis of her disability and/or perceived

      disability, was subjected to retaliation for her requests for accommodations, including

      retaliation for seeking or taking FMLA leave, and was terminated as a result of such

      discrimination and retaliation.

91.   Based on the forgoing, Ms. Lukasavage was discriminated against and harassed on the

      basis of her disability or perceived disability, was retaliated against for seeking

      accommodation of her disability in the form of medical leave, retaliated against for

      seeking or taking FMLA leave, and was terminated as a result of discrimination and

      retaliation, in violation of the ADA and FMLA.

92.   Ms. Lukasavage has suffered financial losses, which include, among other things, lost

      wages, medical expenses, and an obligation for attorneys’ fees and costs of bringing suit,

      as a direct and proximate result of the actions and inactions of Defendant.

93.   Ms. Lukasavage has suffered mental anguish and severe emotional distress as a direct and

      proximate result of the actions and inactions of Defendant.




                                                12
         Case 2:21-cv-01341-AB Document 1 Filed 03/19/21 Page 13 of 15




94.    Defendant and its agents acted with the intent of causing or with reckless disregard for

       the probability that their actions would cause Ms. Lukasavage severe emotional distress.

                                           COUNT I
                The Americans with Disabilities Act, 42 U.S.C. § 12101, et seq.

95.    Plaintiff Denise Lukasavage repeats and incorporates by reference the allegations of all

       preceding paragraphs as if fully set forth at length herein.

96.    Based on the foregoing, Defendant TD Bank engaged in unlawful employment practices

       in violation of the Americans with Disabilities Act.

97.    In discriminating against and harassing Ms. Lukasavage on the basis of her disability

       and/or because Defendant regarded Ms. Lukasavage as disabled, and in retaliating against

       Ms. Lukasavage for seeking accommodations, Defendant violated the ADA.

98.    Said violations were intentional and willful.

99.    Said violations warrant the imposition of punitive damages.

100.   As the direct and proximate result of Defendant’s violations of the Americans with

       Disabilities Act, Plaintiff Denise Lukasavage has sustained loss of earnings, severe

       emotional and psychological distress, loss of self-esteem, loss of future earning power, as

       well as back pay, front pay, and interest due thereon, and has incurred attorneys’ fees and

       costs.

                                       COUNT II
                 The Family and Medical Leave Act, 29 U.S.C. § 2611, et seq.

101.   Plaintiff Denise Lukasavage repeats and incorporates by reference the allegations of all

       previous paragraphs as fully as though the same were set forth at length herein.

102.   Defendant’s conduct, in retaliating against Plaintiff for taking or seeking to take leave

       pursuant to the Family and Medical Leave Act, violated the FMLA.




                                                13
          Case 2:21-cv-01341-AB Document 1 Filed 03/19/21 Page 14 of 15




103.    Defendant’s violations of the FMLA were intentional and willful as TD Bank knew or

        should have known of the requirements of the FMLA.

104.    Said violations warrant the imposition of liquidated damages.

105.    As a direct and proximate result of Defendant’s violations of the FMLA, Plaintiff Denise

        Lukasavage has sustained a loss of earnings, severe emotional and psychological

        distress, loss of self-esteem, loss of future earning power, as well as back pay, front pay,

        and interest due thereon and has incurred attorneys’ fees and costs.

                                        PRAYER FOR RELIEF

106.    Plaintiff Denise Lukasavage repeats and incorporates by reference the allegations of all

        preceding paragraphs as if fully set forth at length herein.

       WHEREFORE, Plaintiff Denise Lukasavage respectfully requests that this Court enter

judgment in her favor and against TD Bank, N.A. and Order:

           a. Appropriate equitable relief, including reinstatement or front pay;

           b. Defendant to compensate Plaintiff with a rate of pay and other benefits and

               emoluments of employment to which she would have been entitled had she not

               been subjected to unlawful discrimination, harassment, retaliation, and wrongful

               termination;

           c. Defendant to compensate Plaintiff with the wages and other benefits and

               emoluments of employment lost because of Defendant’s unlawful conduct;

           d. Defendant to pay Plaintiff punitive damages;

           e. Defendant to pay Plaintiff liquidated damages;




                                                 14
        Case 2:21-cv-01341-AB Document 1 Filed 03/19/21 Page 15 of 15




          f. Defendant to pay Plaintiff compensatory damages for future pecuniary losses,

             pain and suffering, inconvenience, mental anguish, loss of employment and other

             nonpecuniary losses as allowable;

          g. Defendant to pay Plaintiff’s costs of bringing this action, including, but not

             limited to, Plaintiff’s attorneys’ fees;

          h. Plaintiff be granted any and all other remedies available under the ADA and

             FMLA; and

          i. Such other and further relief as this Court deems just and proper.

                                       JURY DEMAND

      Plaintiff hereby demands trial by jury as to all issues so triable.


                                             /s/ Christopher A. Macey, Jr.
                                             Christopher A. Macey, Jr., Esquire
                                             Bell & Bell LLP
                                             One Penn Center
                                             1617 JFK Blvd. – Suite 1254
                                             Philadelphia, PA 19103

                                             Attorneys for Plaintiff Denise Lukasavage

Dated: March 19, 2021




                                                15
